33' Act File No. 333-43671 40' Act File No. 811-8301 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 REGISTRATION UNDER THE SECURITIES ACT OF 1933 Pre-effective Amendment No. o Post-effective Amendment No. 31 þ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 o Amendment No. 138 þ (Check appropriate box or boxes.) NATIONWIDE VLI SEPARATE ACCOUNT-4 (Exact Name of Registrant) NATIONWIDE LIFE INSURANCE COMPANY (Name of Depositor) One Nationwide Plaza Columbus, Ohio 43215 (Address of Depositor’s Principal Executive Offices)(Zip Code) Depositor’s Telephone Number, including Area Code:(614) 249-7111 Thomas E. Barnes, SVP and Secretary One Nationwide Plaza Columbus, Ohio 43215-2220 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering:May 9, 2008 It is proposed that this filing will become effective (check appropriate box) oImmediately upon filing pursuant to paragraph (b) o On (date) pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) þOn January 1, 2009 pursuant to paragraph (a)(1) of Rule 485. If appropriate, check the following box: oThis post-effective amendment designates a new effective date for a previously filed post-effective amendment. Future Corporate Flexible Premium Variable Universal Life Insurance BAE Future Corporate Flexible Premium Variable Universal Life Insurance Issued by Nationwide Life Insurance Company Through Nationwide VLI Separate Account-4 Supplement dated January 1, 2009 to Prospectus dated May 1, 2008, as amended May 9, 2008 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. THIS SUPPLEMENT UPDATES INFORMATION IN THE PROSPECTUS ASSOCIATED WITH POLICIES WITH APPLICATIONS DATED ON OR AFTER JANUARY 1, 2009.IF YOUR POLICY'S APPLICATION IS DATED BEFORE JANUARY 1, 2009, THE CONTENTS OF THIS SUPPLEMENT ARE NOT APPLICABLE TO YOUR POLICY. 1. In Summary Policy Benefits.The following sub-sections are added directly after the "Riders" section under the "In Summary: Policy Benefits" section of this Prospectus: Determining Your Policy Charges A majority of business entities that purchase Corporate Owned Variable Universal Life Insurance utilize the concept of an aggregate purchase.Aggregate purchase is a strategy where a corporate purchaser, or Owner, apportions its Single Case Allowable Premium across multiple individual policies attributed to its Single Case.The Single Case Allowable Premium is used to determine the charge rate for certain policy charges that utilize a banded charge structure. Banded Charge Structure Certain policy charges referred to as banded charges consist of four Single Case Allowable Premium bands. The Single Case Allowable Premium band that applies to your policy will determine your applicable charge rate for banded charges. Your policy and each policy issued at the same time, as part of your Single Case, will share the same Single Case Allowable Premium band.For more information see the “Charges” section of this prospectus. The chart below shows an example of the banded charge structure. EXAMPLE POLICY CHARGE WITH A BANDED CHARGE STRUCTURE Band 1 Band 2 Band 3 Single Case Allowable Premium $100,000 - $249,999 $250,000- $499,999 ≥$500,000 Example of Policy Charge Rate 0.90% 0.90% 0.70% Banded Charges include: · Premium Load · Cost of Insurance · Mortality and Expense Risk · Per $1,000 of Specified Amount · Additional (insurance) Protection Rider Cost of Insurance · Additional (insurance) Protection Rider Per $1,000 of Specified Amount Additional Polices Purchased as Part of the Same Single Case Many business entities purchase additional policies at some point in time after the initial policies included as part of the same Single Case have been issued. 1 Determining the Single Case Allowable Premium Band for Additional Policies Issued as Part of the Same Single Case To determine the your Single Case Allowable Premium band applicable to additional policies, add the Allowable Policy Premium for each additional policy included as part of the new, subsequently issued group of policies and the First Year Case Premium attributed to any and all previously issued policies included as part of your Single Case.To this sum, add the Allowable Policy Premium for previously issued policies, if any, that are less than twelve months beyond their Policy Date The sum of these three amounts equals your new Single Case Allowable Premium.Your new Single Case Allowable Premium will determine the Single Case Allowable Premium band for each new additional, subsequently issued policy included as part of your Single Case.All previously issued policies will retain their original Single Case Allowable Premium band. Your representative can provide you illustrations demonstrating the differences among various Single Cases assuming varying Single Case Premium bands and combinations of coverage under the base policy and the Additional (insurance) Protection Insurance Rider.You should consider the funding options for your Single Case carefully, as they impact the charges assessed and total compensation paid on your policy.Once the policy has been issued, your Single Case Allowable Premium band will apply for the life of your policy and each policy issued as part of the same group included within the same Single Case. 2. In Summary: Fee Tables.The "Transaction Fees (Charge)" table is amended by deleting the "Premium Load" and replacing it with the following: Transaction Fees (Charge) Charge When Charge is Deducted Amount (Deducted From Each Premium Payment) Premium Load(1) Upon making a Premium payment Band 1 $100,000 - $249,999 Band 2 $250,000 - $499,999 Band 3 ≥$500,000 Target Premium Maximum 12% 12% 12% Current 7.5% 7% 10% Excess Premium Maximum 12% 12% 12% Current 4% 4% 4% 2 3. In Summary: Fee Tables.The "Periodic Charges Other Than Sub-Account Portfolio Operating Expenses" table is amended by deleting the "Cost of Insurance", "Mortality and Expense" and "Additional (insurance) Protection Rider" and replacing them with the following and adding "Per $1,000 of Specified Amount" as follows: Periodic Charges Other Than Mutual Fund Operating Expenses Charge When Charge is Deducted Amount of Single Case Allowable Premium Cost of Insurance(2) Monthly Band 1 $100,000 - $249,999 Band 2 $250,000- $499,999 Band 3 ≥$500,000 Maximum $83.34 per $1,000 of Net Amount At Risk. $83.34 per $1,000 of Net Amount At Risk. $83.34 per $1,000 of Net Amount At Risk. Minimum $0.03 per $1,000 of Net Amount At Risk. $0.03 per $1,000 of Net Amount At Risk. $0.03 per $1,000 of Net Amount At Risk. Representative: an individual issue age 45, non-tobacco, in the tenth policy year, Death Benefit option 1, issued on a short-form, non-medical basis. $0.37 $0.37 $0.26 Amount of Single Case Allowable Premium Mortality and Expense Risk(3) (taken proportionally from the Sub-Accounts) Daily, based on an annual rate Band 1 $100,000- $249,999 Band 2 $250,000– $499,999 Band 3 ≥$500,000 Maximum 0.90% 0.90% 0.90% Current 0.30% 0.30% 0.25% 3 Periodic Charges Other Than Mutual Fund Operating Expenses Charge When Charge is Deducted Amount of Single Case Allowable Premium Additional (insurance) Protection Rider (4) Monthly Band 1 $100,000 - $249,999 Band 2 $250,000- $499,999 Band 3 ≥$500,000 Maximum $83.34 per $1,000 of Net Amount At Risk. $83.34 per $1,000 of Net Amount At Risk. $83.34 per $1,000 of Net Amount At Risk. Minimum $0.01 per $1,000 of Net Amount At Risk. $0.01 per $1,000 of Net Amount At Risk. $0.01 per $1,000 of Net Amount At Risk. Representative: an individual issue age 45, non-tobacco, in the tenth policy year, Death Benefit option 1, issued on a short-form, non-medical basis. $0.37 $0.37 $0.16 Amount of Single Case Allowable Premium Per $1,000 of Specified Amount (5) Monthly Band 1 $100,000 - $249,999 Band 2 $250,000- $499,999 Band 3 ≥$500,000 Maximum $0.40 Per $1,000 of Specified Amount Minimum $0.065 per $1,000 of Specified Amount $0.065 per $1,000 of Specified Amount $0.011 per $1,000 of Specified Amount 4 Amount of Single Case Allowable Premium Additional (insurance) Protection Rider Per $1,000 of Specified Amount (6) Monthly Band 1 $100,000 - $249,999 Band 2 $250,000 – $499,999 Band 3 ≥$500,000 Maximum $0.40 Per $1,000 of Specified Amount Current $0.04 Per $1,000 of Specified Amount $0.0325 Per $1,000 of Specified Amount $0.002 Per $1,000 of Specified Amount Representative costs may vary from the cost you would incur.Ask for an illustration for information on the costs applicable to your policy. (1) The Premium Load will vary according to the amount of annual Target Premium and Excess Premium. The maximum Premium Load in the table reflects the maximum that may be charged in any policy year.Currently, the Premium Load is assessed on Premiums paid in all policy years. The ultimate Premium Load you pay depends whether Premium paid is Target Premium or Excess Premium. Target Premium is 100% of the maximum annual Premium allowed under the Internal Revenue Code assuming that: (i) the policy is not a modified endowment contract; (ii) the policy's death benefit is equal to the Base Specified Amount; (iii) you are paying seven level, annual Premiums; (iv) there are no premiums resulting from a Section 1035 exchange; and (v) there are no adjustments due to a state imposed requirement or Substandard Ratings. For additional information see the "Premium Load (Charge)" sub-section of the "Charges" section of this prospectus. (2) The Cost of Insurance Charge varies according to the Insured’s age, sex (if not unisex classified), tobacco use, Substandard Ratings, underwriting class, the number of years from the Policy Date, and the base Specified Amount.The Cost of Insurance Charge for coverage under the Additional (insurance) Protection Insurance Rider is different. The maximum charge assumes: the Insured is either male or female; issue age 85; policy year 35; non-tobacco; and non-medical underwriting.Other sets of assumptions may also produce the maximum charge.The minimum charge assumes: For $100,000 to $249,999 premium band, the Insured is either male or female; issue age 27; policy year 1; non-tobacco; and non-medical underwriting. For $250,000to $499,999 premium band, the Insured is either male or female; issue age 26; policy year 1; non-tobacco; and non-medical underwriting. For ≥$500,000 premium band, the Insured is either male or female; issue age 22; policy year 1; non-tobacco; and non-medical underwriting. Other sets of assumptions may also produce the minimum charge. The charges shown may not be representative of the charges that a particular policy owner may pay.For a detailed description of the Cost of Insurance Charge see the "Cost of Insurance" sub-section of the "Charges" section of this prospectus. (3) The Mortality and Expense Risk charge is assessed by us based on assets allocated to the Sub-Accounts and are in addition to any charges assessed by the mutual funds underlying the Sub-Accounts.The maximum charges are the same in all years and in all Single Case Allowable Premium bands. The maximum guaranteed annual effective rate is 0.90%, but ultimate charges assessed may be higher or lower because the charge is taken daily rather than annually.Values in the table are listed at the annual rate. Maximum guaranteed annual and daily rates are also shown on the Policy Data Pages. The Mortality and Expense Risk charges currently decline by policy duration.The current charges shown are the highest amounts we currently charge.For premium band 1, $100,000 to $249,999, and premium band 2, $250,000to $499,999, the Mortality and Expense Risk charge, in all policy years, is based upon the Cash Value.For premium band 3, ≥$500,000, the Mortality and Expense Risk charge, in all policy years, is based upon the policy year.For more information, including detailed tables of annual rate charges, see the “Mortality and Expense Risk” sub-section of the “Charges” section of this prospectus. (4) The Additional (insurance) Protection Rider Cost of Insurance Charge will only be assessed if you purchase this optional Rider. The Cost of Insurance Charge varies by policy based on individual characteristics of the person being insured.The maximum charge assumes: the Insured is either male or female; issue age 85; policy year 35; non-tobacco; and non-medical underwriting.Other sets of assumptions may also produce the maximum charge.The minimum charge assumes: For $100,000 to $249,999 premium band, the Insured is either male or female; issue age 27; policy year 1; non-tobacco; and non-medical underwriting. For $250,000 to $499,999 premium band, the Insured is either male or female; issue age 26; policy year 1; non-tobacco; and non-medical underwriting. For ≥$500,000 premium band, the Insured is either male or female; issue age 22; policy year 1; non-tobacco; and non-medical underwriting. Other sets of assumptions may also produce the minimum charge. The charges shown may not be representative of the charges that a particular policy owner may pay.For a detailed description of the Additional (insurance) Protection Rider Cost of Insurance see the "Additional (insurance) Protection Rider" sub-section under the "Charges" section of this prospectus. 5 (5) The Per $1,000 of Specified Amount Charge is only assessed on the base Specified Amount. A different charge will be applied for any Rider Specified Amount under the Additional (insurance) Protection Rider. The current and maximum charges do not vary other than by premium band. For a more detailed description of the charge, including a complete schedule of charges, see the "Per $1,000 of Specified Amount" sub-section of the "Charges" section of this prospectus. (6) The Additional (insurance) Protection Rider Per $1,000 of Specified Amount Charge is only assessed on the Rider Specified Amount. A different charge will be applied for any base Specified Amount under the policy. The current and maximum charges do not vary other than by premium band. For a more detailed description of the charge, including a complete schedule of charges and an example of how the Rider Per $1,000 of Specified Amount Charge is blended with the base Per $1,000 of Specified Amount Charge, see the "Additional (insurance) Protection Rider" sub-section of the "Charges" section of this prospectus. 4. Policy Investment Options. The "Policy Investment Options" section of this prospectus is amended by adding the following sub-section after the "Cash Value" sub-section: Enhancement Benefit An Enhancement Benefit is included in the policy and is added to the Cash Value when there is a complete surrender of the policy but is not applied to 1035 exchanges, policy loans and partial surrenders.The purpose of the Enhancement Benefit is to allow the policy during earlier years to more closely track the corporate liability it is intended to off-set.This is accomplished by lowering the cost associated with a surrender in early policy years. The minimum Enhancement Benefit available in policy year 1 equals 0.10% of Premium paid in policy year 1.The Enhancement Benefit will vary based on the following: · sex (if not unisex classified) of the Insured; · the elapsed time since the Policy Date; · Investment Experience; · the charges assessed to the policy; and · the pattern of renewal Premium payments you make. The Enhancement Benefit may increase or decrease by policy year, but it is designed to decrease to zero at the end of its scheduled duration, which is ten years, or less.If the Additional (insurance) Protection Rider is in effect, the Enhancement Benefit is reduced. The Enhancement Benefit is paid from our General Account at the time the policy is completely surrendered.We reserve the right to postpone payment of the Enhancement Benefit for up to six months from the date of your surrender request. 5. To Purchase.The "To Purchase" sub-section of the "The Policy" section of this prospectus is deleted and replaced with the following: The policy is available to corporate purchasers in conjunction with a Single Case having a Single Case Allowable Premium of at least $100,000, and where the Insured is between the ages of 18 and 79 (ages may vary by state). To purchase the policy, you must submit to us a completed application and an initial Premium payment. We must receive evidence of insurability that satisfies our underwriting standards (this may require a medical evidence) before we will issue a policy.Because the policy is corporate owned variable universal life insurance, we may also underwrite at the corporate level to determine whether or not the risks and expenses associated with the insurance applied for is appropriate for us to assume in placing the policy.We may vary cost of insurance charges based on corporate underwriting, which may include the aggregate premium you place with us under the policies. We can provide you with the details of our underwriting standards.We reserve the right to reject any application for any reason permitted by law.Additionally, we reserve the right to modify our underwriting standards on a prospective basis for newly issued policies at any time.Specifically, if we have previously issued you policies included as part of the Same Single Case that have a Single Case Allowable Premium in excess of $5 million,we reserve the right to refuse to issue an additional policy to you.We reserve the right to modify the minimum Specified Amount on a prospective basis for newly issued policies at any time. The minimum initial Specified Amount in most states is $50,000. 6. Additional (insurance) Protection Rider. The "Additional (insurance) Protection Rider” sub-section of the "Riders" section of this prospectus is amended by deleting the fourth paragraph and replacing it with thefollowing: For more information regarding the Rider’s cost, see "In Summary: Fee Tables" and the "Additional (insurance) Protection Rider" sub-section of the "Charges" section of this prospectus.You may renew coverage annually until the Insured reaches Attained Age 100. 6 7. Charges.The first three paragraphs under the "Charges" section are deleted and replaced with the following: We will take deductions from Premium payments and/or the Cash Value, as applicable, to compensate us for the services and benefits we provide, the costs and expenses we incur, and the risks we assume.We may generate a profit from any of the charges assessed under the policy.We begin to deduct monthly charges from your policy's Cash Value on the Policy Date.If you have a policy loan, a complete description of how interest credited and charged results in costs to you is described in the Policy Loans section of this prospectus. The charges reflect the costs and risks associated with your policy. Each Insured is assigned to an underwriting class based upon his/her age, sex (if not unisex classified), smoker status, type of evidence of insurability, and insurability status.In evaluating and underwriting the corporate or legal entity purchasing the policy, and setting cost of insurance charges, we may take into account several factors, including the purpose for which the policy is being purchased, the anticipated amount and timing of Premium payments, and the expected asset persistency. The charges assessed under your policy will depend upon your Single Case Allowable Premium and whether you elect coverage under the Additional (insurance) Protection Rider.Generally, if you choose to purchase coverage under the Additional (insurance) Protection Rider, and concurrently reduce the base Specified Amount by an off-setting amount, some of the charges associated with your policy will be lower because the charges under the Rider are generally lower than those available under a base policy (i.e., a policy without any Riders). See Appendix C to this prospectus for examples showing how charges are "blended" when you elect the Additional (insurance) Protection Rider.The levels of charges associated with each policy charge will never exceed the maximum charges in the Periodic Charges Other Than Sub-Account Portfolio Operating Expenses table in the In Summary: Fee Tables section of this prospectus. In the event your Single Case includes multiple policies, the Allowable Policy Premium for each policy included as part of your Single Case is combined to derive a Single Case Allowable Premium.Your Single Case Allowable Premium will determine the Single Case Allowable Premium band which will apply to your policy and each policy issued as part of the same group included within the same Single Case.In the event you should purchase additional policies at some later point in time to be included as part of the same Single Case you will determine your Single Case Allowable Premium for each additional policy as follows: Add the Allowable Policy Premium for each additional policy included as part of the new, or subsequently issued group of policies and the First Year Case Premium attributed to any and all previously issued policies included as part of your Single Case.To this sum, add the Allowable Policy Premium for previously issued policies, if any, that are less than twelve months beyond their Policy Date. The sum of these three amounts equals your new Single Case Allowable Premium.Your new Single Case Allowable Premium will determine the Single Case Allowable Premium band for each new additional or subsequently issued policy included as part of your Single Case.All previously issued policies will retain their original Single Case Allowable Premium band.The chart below shows an example of the Single Case Allowable Premium bands. Single Case Allowable Premium Band 1 Single Case Allowable Premium Band 2 Single Case Allowable Premium Band 3 $100,000 - $249,999 $250,000 - $499,999 ≥$500,000 As an example, assume you were to purchase ten policies as part of your Single Case with a Single Case Allowable Premium of $450,000. Each policy issued as part of your Single Case will be issued under Single Case Allowable Premium Band 2, $250,000 to $499,999.Assume two years later, as part of your same Single Case, you purchase five additional policies to support an additional $225,000 of Single Case Allowable Premium. To determine which Single Case Allowable Premium Band to apply you must add your First Year Case Premium attributed to the original ten policies and the Single Case Allowable Premium attributed to the additional policies included as part of your Single Case. First, your First Year Case Premium is determined. Assume it is equal to your original Single Case Allowable Premium of $450,000. Add $450,000 to $225,000 (the Single Case Allowable Premium attributed to the five additional policies).The Single Case Allowable Premium applicable to the five additional policies is equal to $675,000. This means that each of the five additional policies will be issued under Single Case Allowable Premium Band 3, ≥$500,000. The original ten policies’ Single Case Allowable Premium Band 2, $250,000 to $499,999, will not change. Now assume the same set of circumstances except your First Year Case Premium is only $274,000, an amount less than your original Single Case Allowable Premium of $450,000.Add $274,000 to $225,000. The Single Case Allowable Premium for the five additional policies is equal to $499,000. This means that each of the five additional policies will be issued under Single Case Premium Band 2, $250,000 to $499,999.Again, the original ten policies’ Single Case Allowable Premium Band 2, $250,000 to $499,999 will not change. 7 Once issued, the Single Case Allowable Premium band will apply for the life of your policy and each policy issued as part of the same group included within the same Single Case. We underwrite the corporate purchaser and we may reject applications based on:(1) the amount of overall expenses under the policy and the timing of the allocation of those expenses over the life of the policy; (2) the anticipated amount and timing of Premium payments; and (3) the expected asset persistency based on the purpose for which the corporation/entity is purchasing the policy.Any rejection of an application is based on whether we can assume expenses and risks based on our assessment of the corporate purchaser and the preceding factors.Our underwriting policies are available upon request. 8. Premium Load (Charge).The two paragraphs under the "Premium Load (Charge)" sub-section under the "Charges" section are deleted and replaced with the following: We deduct a Premium Load from each Premium payment to partially reimburse us for acquisition costs. The Premium Load also provides revenue to compensate us for assuming risks associated with the policy, and revenue that may be a profit to us.The Premium Load applicable to your policy depends on the number of years since the Policy Date, the amount of annual Premium, and the amount of term insurance coverage you purchased via the Additional (insurance) Protection Rider.In your policy, the Premium Load Charge is referred to as the “Percent of Premium Charge". We divide each Premium payment into contributions towards Target Premium and Excess Premium.Target Premium is an annual premium based on the specified amount under the base policy (i.e., the policy without any Riders) and the Insured's age and underwriting class.A portion of each Premium payment is considered a contribution towards Target Premium until the total of such contributions in a policy year equals the Target Premium.The portion considered a contribution towards Target Premium is equal to the Premium payment multiplied by the ratio of the base Specified Amount to the Total Specified Amount. The portion of each premium payment that exceeds the Target Premium is Excess Premium. The chart below shows the current Premium Loads on Target Premium and Excess Premium. See Appendix C to this prospectus for examples showing how Premium Loads are assessed. Currently, the Premium Load assessed on each Premium payment decreases in accordance with the tables listed below.Premium in excess of Target Premium is assessed a different Premium Load.The ultimate Premium Load you pay depends whether Premium paid is Target Premium or Excess Premium. Premium Load on Target Premium Policy Years Amount of Single Case Allowable Premium Band 1 $100,000 -$249,999 Band 2 $250,000 - $499,999 Band 3 ≥ $500,000 1 7.5% 7.0% 10.0% 2 7.5% 7.0% 8.0% 3 7.5% 7.0% 6.0% 4 7.5% 7.0% 4.0% 5 7.5% 7.0% 2.0% 6 5.0% 5.0% 2.0% 7-10 5.0% 5.0% 2.0% 11+ 3.0% 3.0% 2.0% Premium Load on Excess Premium Policy Years Amount of Single Case Allowable Premium Band 1 $100,000 -$249,999 Band 2 $250,000- $499,999 Band 3 ≥ $500,000 1 4.0% 4.0% 4.0% 2 4.0% 4.0% 3.0% 3 4.0% 4.0% 2.0% 4 4.0% 4.0% 2.0% 5 4.0% 4.0% 2.0% 6 4.0% 4.0% 2.0% 7-10 4.0% 4.0% 2.0% 11+ 1.5% 1.5% 2.0% 8 We treat each increase in the base Specified Amount as new coverage, with the Premium Load attributable to the increase determined as if it is part of a newly issued policy. 9. Cost of Insurance.The "Cost of Insurance" sub-section under the "Charges" sectionis deleted and replaced with the following: We deduct a Cost of Insurance Charge from the policy's Cash Value on the Policy Date and on each monthly anniversary of the Policy Date to compensate us for providing expected mortality benefits, and to reimburse us for certain actual expenses, including acquisition costs and state and federal taxes.This charge also provides revenue to compensate us for assuming certain risks associated with the policy, and revenue that may be profit to us.The base policy Cost of Insurance Charge that you pay is determined by multiplying the base policy Net Amount At Risk by the cost of insurance rate.The cost of insurance rate will vary by the Insured’s age, sex (if not unisex classified), tobacco use, Substandard Ratings, and underwriting class, and the number of years from the Policy Date.The cost of insurance rates are based on our expectations as to future mortality, investment earnings, persistency, expenses, and taxes.There may be a separate cost of insurance rate for the initial base Specified Amount and any base Specified Amount increase.The cost of insurance rates will never be greater than those shown on the Policy Data Page plus any monthly flat extra charge assessed for Substandard Ratings. A flat extra charge represents an added cost due to an increased risk of providing life insurance. A flat extra charge is associated with medical and non-medical factors such as occupation, aviation, driving, or other factors that present an increased exposure to accident or health hazards. The flat extra charge is the product of the Net Amount at Risk and the flat extra rate which ranges between $2.00 and $25.00 per $1,000 of Net Amount at Risk. The flat extra charge is shown on the Policy Data Page. We will uniformly apply any change in cost of insurance rates for Insureds of the same age, sex (if not unisex classified), underwriting class and any Substandard Ratings, and In Force policy duration.If a change in the cost of insurance rates causes the amount of your Cost of Insurance Charge to increase, your policy’s Cash Value could decrease.If a change in the cost of insurance rates causes your Cost of Insurance Charge to decrease, your policy's Cash Value could increase. We may underwrite your policy on a non-medical basis that may result in a higher Cost of Insurance Charge.Non-medical underwriting means that a physical examination to obtain medical information on the proposed Insured is not required to issue the policy.The higher Cost of Insurance Charge would compensate us for assuming additional mortality risk as a result of issuing without the information that results from medical underwriting.The result is that healthy individuals will subsidize less healthy individuals because there is no medical underwriting, which typically results in lower cost of insurance rates being applied to fully underwritten policies.If you were to purchase one of our policies that is medically underwritten and you are healthy, your cost of insurance rates would be lower. The Cost of Insurance Charge will be deducted proportionally from your Sub-Account allocations and the fixed account. 10. Mortality and Expense Risk.The "Mortality and Expense Risk" sub-section under the "Charges" section is deleted and replaced with the following: We deduct aMortality and Expense Risk charge from the policy's Cash Value allocated to the Sub-Accounts daily to compensate us for certain actual expenses, including acquisitions costs and premium taxes.This charge also provides revenues to compensate us for assuming certain risks associated with the policy, and revenues that may be profit to us.In your policy, this charge is referred to as the “Variable Account Asset Charge”. The Mortality and Expense Risk charge will be deducted proportionally from your Sub-Account allocations daily.The Mortality and Expense Risk charge applicable to your policy depends on the amount of your Cash Value. We assess this charge in addition to any charges assessed by the mutual funds underlying the Sub-Accounts. The table below shows the current Mortality and Expense Risk Charges. 9 Current Mortality and Expense Risk Charges (shown as an annual effective rate) Policy Cash Value Amount of Single Case Allowable Premium Band 1 $100,000-$249,999 Band 2 $250,000- $499,999 Less Than $200,000 0.30% 0.30% Equal To or More Than $200,000 But Less Than $400,000 0.25% 0.25% Equal To or More Than $400,000 But Less Than $600,000 0.20% 0.20% Equal To or More Than $600,000 0.15% 0.15% Policy Years Amount of Single Case Allowable Premium Band 3 ≥ $500,000 1-4 0.25% 5-15 0.20% 16+ 0.10% The guaranteed maximum annual and monthly charges are shown on the Policy Data Pages.The maximum Mortality and Expense Risk charge is 0.90% (annual rate) regardless of your Single Case Allowable Premium 11. Per $1,000 of Specified Amount. The following sub-section is added after the "Cost of Insurance" sub-section of the "Charges" section: Per $1,000 of Specified Amount We deduct a monthly Per $1,000 of Specified Amount charge from the policy's Cash Value to compensate us for sales, underwriting, distribution and issuance of the policy.The charge applicable to your policy depends on the Total Specified Amount (the base policy Specified Amount and the Specified Amount of the Additional (insurance) Protection Rider, if any). The maximum guaranteed monthly Specified Amount Charge is $0.40 per $1,000 of Specified Amount.In your policy, the Per $1,000 of Specified Amount charge is referred to as the “Monthly Per $1,000 of Specified Amount Charge”. The table below shows the current Per $1,000 of Specified Amount Charges.The Per $1,000 of Specified Amount Charge will be deducted proportionally from your Sub-Account allocations and the fixed account. Per $1,000 of Specified Amount Charges Amount of Single Case Allowable Premium Band 1 $100,000 - $249,999 Band 2 $250,000 - $499,999 Band 3 ≥$500,000 $0.065 per $1,000 $0.065 per $1,000 $0.11 per $1,000 A distinct Rider Per $1,000 of Specified Amount charge applies to the Additional (insurance) Protection Rider.If you elect that Rider, the Total Specified Amount charges you pay will depend upon the allocation of Total Specified Amount between the base policy and the Additional (insurance) Protection Rider.To determine Total Specified Amount charges, you must add the amount of the Per $1,000 of Specified Amount charge to the Rider Per $1,000 of Specified Amount charge.Total charges are a weighted average of the amount of Per $1,000 of Specified Amount and Rider Per $1,000 of Specified Amount.The end result is a charge blending.For further explanation of this blending, including an example, see the “Additional (insurance) Protection Rider” sub-section of the “Charges” section of this prospectus. 10 12. Additional (insurance) Protection Rider. The "Additional (insurance) Protection Rider" sub-section in the "Charges" section is amended by adding the following after following to the last paragraph: General Information on the Benefits and Operation of the Additional (insurance) Protection Rider This Rider will modify the amount of insurance coverage (Death Benefit) under the policy.The benefit associated with the Additional (insurance) Protection Rider is term life insurance on the Insured that is:(1) in addition to the base policy Specified Amount; (2) payable to the Beneficiary upon the Insured’s death; and (3) annually renewable until the Insured reaches Attained Age 100.The charges for the Rider are calculated in the same manner as those applicable to the base policy.In your policy, this Rider is referred to as the “Supplemental Insurance Rider”. Currently, if you choose to purchase coverage under this Rider and concurrently reduce the base Specified Amount by an off-setting amount, some of the charges associated with your policy will be reduced because charges under the Rider may be lower than the corresponding charges under the base policy.Rider policy charges are lower in most cases because the Rider is term insurance.The greater the allocation is to Rider, the lower the overall charges will be under the policy.See Appendix C to this prospectus for examples showing how charges are "blended" when you elect the Additional (insurance) Protection Rider. Note that: · Certain benefits that are normally available under the policy may be reduced or eliminated when this Rider is in effect. o Adding the Rider results in a lower Enhancement Benefit; o In some years and/or at some ages, the cost of insurance charge for the Rider is more expensive than the cost of insurance for the base policy; and o You may not extend the Maturity Date with respect to the Rider Specified Amount. · The Rider’s death benefit terminates when the Insured reaches Attained Age 100. · The compensation rates payable to the selling broker-dealer are lower on this Rider than those on the base policy. You may purchase the Rider at the time of application or, subject to our approval, at a later time provided that the policy is In Force and the Rider is purchased before the Insured reaches Attained Age 100.If purchased at the time of application, the effective date of the Rider is the same as the effective date of insurance coverage.If purchased subsequently, the effective date will be the monthly anniversary of the Policy Date on or next following the date we approve your written request, unless you specify and we approve, a different date.The Rider Specified Amount may be combined with the base Specified Amount to satisfy the minimum Total Specified Amount shown on the Policy Data Page.However, while the Rider is in effect, the base Specified Amount must be at least 10% of the minimum Total Specified Amount.You may request to either increase or decrease the Total Specified Amount, subject to certain restrictions. Rider Specified Amount Increases and Reductions Due to Partial Surrender All increases and decreases of Rider Specified Amount, including decreases due to partial surrender or forced surrender partial, are done proportionally between the amounts you have allocated to base Specified Amount and Rider Specified Amount. Charges Associated with the Additional (insurance) Protection Rider The Additional (insurance) Protection Rider charges listed below are different from the charges under the base policy.These charges will be applied to coverage under the Additional (insurance) Protection Rider and are in addition to the charges you pay on coverage under the base policy. · Per $1,000 of Specified Amount charge; and · Cost of Insurance Charge Rider Per $1,000 of Specified Amount Charge If you purchase the Additional (insurance) Protection Rider, we deduct a monthly Rider Per $1,000 of Specified Amount Charge from the policy's Cash Value to compensate us for sales, underwriting, distribution, and issuance of the Rider.The charge applicable to your policy depends on the Total Specified Amount and the allocation of the Total Specified Amount between base Specified Amount and Rider Specified Amount. The charge is determined using a weighted average (i.e., a blend that uses the relative proportions of the base and Rider Specified Amounts) of the base and Rider charges. The Rider Per $1,000 of Specified Amount Charge will be deducted proportionally from your Sub-Account allocations and the fixed account. The table below shows the current Rider Per $1,000 of Specified Amount Charges. 11 Rider Per $1,000 of Specified Amount Charges Amount of Single Case Allowable Premium Band 1 $100,000 - $249,999 Band 2 $250,000. - $499,999 Band 3 ≥$500,000 $0.04 Per $1,000 of Specified Amount $0.0325 Per $1,000 of Specified Amount $0.02 Per $1,000 of Specified Amount The maximum guaranteed monthly Additional (insurance) Protection Rider Per $1,000 Specified Amount Charge is $0.40 per $1,000 of Specified Amount. To determine Total Specified Amount charges, you must add the amount of the base Per $1,000 of Specified Amount charge to the Rider Per $1,000 of Specified Amount charge.Total charges are a weighted average of the amount of base Specified Amount and Rider Specified Amount you elected.The end result is a charge blending. Here is an example of how charges are blended if you elect base Specified Amount and Rider Specified Amount. For this example, assume the following. Total Specified Amount $19,650,000. Base Specified Amount 50% or $9,825,000. Rider Specified Amount 50% or $9,825,000. The amount of Single Case Allowable Premium $900,000.The charges are calculated using the following formula. Where: BA Base Specified Amount Allocation (as a percentage) BSAC Base Specified Amount Charge RA Rider Specified Amount Allocation (as a percentage) RSAC Rider Specified Amount Charge Using this formula and the assumptions described above, here is how the calculation would work. [(0.50 x $0.11) + (0.50 x $0.02)] x [$19,650,000/$1,000] [($0.055) + ($0.01)] x [19,650] [$0.065] x [19,650] $1,277.25 Rider Cost of Insurance Charge If you elect the Additional (insurance) Protection Rider, we deduct a monthly Additional (insurance) Protection Rider Cost of Insurance charge to compensate us for providing term life insurance on the Insured.This charge is determined by multiplying the Rider’s cost of insurance rate by the Rider’s death benefit (described below).We base the Additional (insurance) Protection Rider cost of insurance rate on our expectations as to future experience for factors such as mortality, persistency, expenses, and taxes.The Additional (insurance) Protection Rider cost of insurance rate will vary by the Insured’s Issue Age, sex (if not unisex classified), tobacco use, Substandard Ratings, underwriting class, and the number of years from the Policy Date The Additional (insurance) Protection Rider Cost of Insurance Charge will be deducted proportionally from your Sub-Account allocations and the fixed account.Because we deduct the Rider charge from the Cash Value, purchase of this Rider could reduce the amount of the Death Benefit when the Death Benefit depends on Cash Value. Death Benefit Calculations with the Additional (insurance) Protection Rider The death benefit option chosen for the base policy will also be the death benefit option for the Rider and calculation of the Death Benefit.The current death benefit option in effect is shown on the Policy Data Page.The Death Benefit is calculated as the greater of: (1) the Total Specified Amount; or (2) the Minimum Required Death Benefit (which will differ depending on whether the guideline premium/cash value corridor test or the cash value accumulation test is used). 12 After the Death Benefit is calculated, it is allocated between your elected amounts of base policy and this Rider. 1. Base Policy Death Benefit– The amount of the Death Benefit we allocate to the base policy is calculated using the formula below. Base Policy Death Benefit CV+(Total NAAR)x(Base Specified Amount) (Total Specified Amount) Where: CV the Cash Value of the policy Total NAAR the total Net Amount At Risk which is the Death Benefit minus the Cash Value The formula above determines the portion of the Death Benefit applied to base by determining the ratio base Specified Amount bears to Total Specified Amount. 2. Additional (insurance) Protection Rider Death Benefit– The amount of the Death Benefit we allocate to the Additional (insurance) Protection Rider is calculated by taking the Death Benefit and subtracting the base Policy Death Benefit (as calculated in item 1 above). In most instances, your charges end up being lower if you allocate as much coverage as possible to the Rider. Total Specified Amount remains the same unless you specifically request an increase or decrease.All increases or decreases are done proportionally based on your established allocation between Rider Specified Amount and base Specified Amount. If the Cash Value increases, the portion of the Death Benefit attributable to this Rider may, at times, be less than the Rider Specified Amount.If the Cash Value decreases, the portion of the Death Benefit attributable to the base policy may, at times, be less than the base Specified Amount. Terminating the Rider You may terminate this Rider by submitting a written request to us at our Home Office.We may require that you submit the policy for endorsement.Terminating this Rider will likely result in increased policy charges because of the difference in the pattern of policy charges for the base policy and this Rider.If the Rider is terminated, the calculation of the Death Benefit will apply exclusively to the base policy.Termination may require that the amount of Death Benefit coverage provided by the base policy be increased to maintain the qualification of the policy as a contract of life insurance under the Code. We reserve the right to deny any request to terminate this Rider that would disqualify the policy as a contract of life insurance under the Code.If the policy is not issued as a modified endowment contract, terminating this Rider may result in the policy becoming a modified endowment contract.We will notify the Owner if the policy's modified endowment contract status is in jeopardy. This Rider also terminates upon the earliest of the following dates: · The date policy is surrendered or terminated; · The date the policy Lapses; · The Insured’s death; or · The date the Insured reaches Attained Age 100. There is no Cash Value attributable to this Rider.Therefore, there is no Cash Surrender Value attributable to this Rider available to you upon termination of this Rider. In most instances, terminating the Rider will not be to your advantage.If you decide to terminate the Rider, you should carefully discuss this decision with your registered representative or a qualified financial advisor. 13. A Note on Charges. Distribution, Promotional and Sales Expenses Distribution, promotional and sales expenses include amounts we pay to broker-dealer firms as commissions, expense allowances and marketing allowances.We refer to these expenses collectively as "total compensation." We pay commission of up to 30% of first year premiums and up to 12% for renewal premiums after the first year. We have the ability to customize the total compensation package of our broker-dealer firms.We may vary the form of compensation paid or the amounts paid as commission, expense allowance or marketing allowance; however, the total compensation will not exceed the maximums discussed above.Commission may be paid as an asset-based amount instead of a premium based amount.If an asset-based commission is paid, it will not exceed 0.30% of the non-loaned cash value per year. 13 14. Policy Maturity.The following section is added after the "Surrenders" section: Policy Maturity If it is still in force on the Maturity Date, the policy will automatically be extended beyond the Maturity date, unless you elect otherwise.Refer to the Extending Coverage Beyond the Maturity Date section below for additional information.Note: Extension of a policy beyond its Maturity Date will not continue the Additional (insurance) Protection Rider beyond its date of termination, as provided for in the Rider. If you elect not to extend the policy beyond the Maturity Date and the policy is In Force, we will pay the Maturity Proceeds to you, generally, within seven days after we receive your written request at our Home Office. Payment of Proceeds will be postponed, however, when: the New York Stock Exchange is closed; the SEC restricts trading or declares an emergency; the SEC permits us to defer it for the protection of our policy owners; or the Proceeds are to be paid from the fixed account.The Maturity Proceeds will equal the policy's Cash Value minus any Indebtedness and will be paid directly to you in a lump sum, unless you elect to leave the Proceeds on deposit with us (or an affiliate) in an interest-bearing account.After we pay the Proceeds, the policy is terminated. Extending Coverage Beyond the Maturity Date After the Maturity Date, the policy will operate the same as it did prior to the Maturity Date, except as follows: (1) no changes to the Total Specified Amount will be allowed; (2) the Proceeds will equal the Cash Value; (3) Death Benefit Options 2 and 3 will be changed to a revised Death Benefit 1 where the death benefit equals the Cash Value only; (4) no additional Premium payments will be allowed; (5) no monthly deductions will be assessed; and (6) 100% of the policy's Cash Value will be transferred to the fixed account. This Policy may not qualify as life insurance under federal tax law after the Maturity Date.Extending the policy beyond the Maturity Date may not provide more favorable tax treatment than otherwise applicable to the Maturity Proceeds.If you do not elect to receive the Maturity Proceeds on the Maturity Date, the policy will automatically be extended.You should consult with a qualified tax advisor before the policy is extended beyond the Maturity Date. 15. Appendix B: Definitions.The definition of "Maturity Date" in the "Appendix B: Definitions" section is deleted and replaced with the following: Maturity Date – The date on which insurance coverage provided by the policy is scheduled to end.The policy is automatically extended past the Maturity Date with modified benefits unless you elect otherwise. The Maturity Date is the anniversary of the Policy Date on or next following the Insured's 120th birthday. 16. Appendix B: Definitions.The following definitions are added to the "Appendix B: Definitions" section: Allowable Policy Premium – Except for a modified endowment contract, the Seven-Pay Premium for the Total Specified Amount, plus the applicable amount, if any, attributable to Section 1035 exchanges on the Policy Date or within twelve months thereafter.For modified endowment contracts, the premium paid on the Policy Date or within twelve months thereafter, plus the applicable amount, if any, attributable to Section 1035 exchanges on the Policy Date or within twelve months thereafter. Enhancement Benefit – An additional amount added to the policy’s Cash Surrender Value upon a full surrender of the policy, provided the qualifying conditions have been satisfied. First Year Case Premium – the sum of the First Year Policy Premiums for the policies in a Single Case which are twelve months or more beyond their Policy Date. First Year Policy Premium – the actual Premium paid on the Policy Date or within twelve months thereafter. Rider Specified Amount– The amount of Death Benefit coverage under the Additional (insurance) Protection Rider on the Policy Date. Single Case – One or more individual policies attributed to a single Owner as part of the same life insurance purchase. Single Case Allowable Premium – For the initial purchase transaction by a policy owner, the sum of the Allowable Policy Premiums on all policies purchased by the policy owner. For subsequent purchase transactions by a policy owner, the sum of (i) the Allowable Policy Premiums for the policies in the subsequent purchase transaction, (ii) the Allowable Policy Premiums for policies that are less than twelve months beyond their Policy Date, and (iii) the First Year Case Premium. 14 Substandard Rating – A risk classification based on medical and non-medical factors used to determine the cost or charge associated with issuing life insurance.Substandard risks are in addition to, and are assessed at a higher cost or premium compared to,traditional factors for standard risks, which include age, sex and smoking habits of the insured. Substandard Ratings are shown on the Policy Data Page. Target Premium – If the policy is not a modified endowment contract, the Target Premium is the Unadjusted Seven-Pay Premium for a policy whose Total Specified Amount equals the base Specified Amount.If the policy is not a modified contract, the Target Premium equals the amount that would have been the Unadjusted Seven-Pay Premium if the policy were not a modified endowment contract and the Total Specified Amount equaled the base Specified Amount. Total Specified Amount – The sum of the base Specified Amount and the Rider Specified Amount, if any. Unadjusted Seven-Pay Premium -100% of the maximum annual premium allowed under the Code assuming that: (i) the policy is not a modified endowment contract; (ii) the policy’s death benefit is equal to the Total Specified Amount, and (iii) no adjustments are due to a state imposed requirement or underwriting Substandard Ratings. 17. Appendix C: Blending Examples of Policy Charges.Appendix C: is added after Appendix B: Definitions. 15 Future Corporate Flexible Premium Variable Universal Life Insurance BAE Future Corporate Flexible Premium Variable Universal Life Insurance Issued By Nationwide Life Insurance Company Through Nationwide VLI Separate Account-4 The Date Of This Prospectus Is May 1, 2008, as amended May 9, 2008 PLEASE KEEP THIS PROSPECTUS FOR FUTURE REFERENCE. Variable life insurance is complex, and this prospectus is designed to help you become as fully informed as possible in making your decision to purchase or not purchase the variable life policy it describes.Prior to your purchase, we encourage you to take the time you need to understand the policy, its potential benefits and risks, and how it might or might not benefit you.You should use this prospectus to compare the benefits and risks of this policy versus those of other life insurance policies and alternative investment instruments. Please read this entire prospectus and consult with a financial adviser.If you have policy specific questions or need additional information, contact us.Also, contact us for free copies of the prospectuses for the mutual funds available under the policy. Telephone: 1-877-351-8808 TDD: 1-800-238-3035 Internet: www.nationwide.com U.S. Mail: Nationwide Life Insurance Company Corporate Insurance Markets One Nationwide Plaza, (1-11-08) Columbus, OH 43215-2220 You should read your policy along with this prospectus. These securities have not been approved or disapproved by the SEC nor has the SEC passed upon the accuracy or adequacy of the prospectus.Any representation to the contrary is a criminal offense. This policy is NOT: FDIC; a bank deposit; available in every state; or insured or endorsed by a bank or any federal government agency. This policy MAY decrease in value to the point of being valueless. THIS PROSPECTUS IS NOT AN OFFERING IN ANY JURISDICTION WHERE SUCH OFFERING MAY NOT LAWFULLY BE MADE. The purpose of this policy is to provide life insurance protection for the beneficiary you name.If your primary need is not life insurance protection, then purchasing this policy may not be in your best interest.We make no claim that the policy is in any way similar or comparable to a systematic investment plan of a mutual fund. In thinking about buying this policy to replace existing life insurance, please carefully consider its advantages versus those of the policy you intend to replace, as well as any replacement costs.As always, consult your financial adviser. Not all terms, conditions, benefits, programs, features and investment options are available or approved for use in every state. We offer a variety of variable universal life policies.Despite offering substantially similar features and investment options, certain policies may have lower overall charges than others, including this policy.These differences in charges may be attributable to differences in sales and related expenses incurred in one distribution channel versus another. Table of Contents Page In Summary: Policy Benefits 1 In Summary: Policy Risks 2 In Summary: Variable Universal Life Insurance And The Policy 3 In Summary: Fee Tables 5 Policy Investment Options 7 The Fixed Investment Option Variable Investment Options Allocation of Net Premium and Cash Value Valuation of Accumulation Units How Sub-Account Investment Experience is Determined Cash Value Transfers Among and Between Policy Investment Options 12 Sub-Account Portfolio Transfers Fixed Account Transfers Modes to Make a Transfer The Policy 14 Policy Owner Rights The Beneficiary To Purchase Coverage Coverage Effective Date To Cancel (Examination Right) To Change Coverage To Irrevocably Transfer Cash Value Or Exchange The Policy To Terminate Or Surrender To Assign Proceeds Upon Maturity Reports And Illustrations Errors Or Misstatements Incontestability If We Modify The Policy Riders 18 Change Of Insured Rider Additional (insurance) Protection Rider Premium 19 Initial Premium Subsequent Premiums Charges 20 Premium Load (Charge) Partial Surrender Fee Cost Of Insurance Mortality And Expense Risk Policy Loan Interest Administrative Additional (insurance) Protection Rider A Note On Charges Information on Underlying Mutual Fund Payments The Death Benefit 25 Calculation Of The Death Benefit Proceeds Death Benefit Options The Minimum Required Death Benefit Changes In The Death Benefit Options Suicide Surrenders 27 Full Surrender Other Amounts Paid At Surrender Partial Surrender Reduction Of Specified Amount On A Partial Surrender Table of Contents (continued) The Payout Options 29 Interest Income Income For A Fixed Period Life Income With Payments Guaranteed Fixed Income For Varying Periods Joint And Survivor Life Alternate Life Income Policy Owner Services 30 Dollar Cost Averaging Policy Loans 30 Loan Amount And Interest Collateral Repayment Net Effect Of Loans Lapse 31 Grace Period Reinstatement Taxes 32 Types Of Taxes Of Which To Be Aware Buying The Policy Investment Gain In The Policy Periodic Withdrawals, Non-Periodic Withdrawals And Loans Surrendering The Policy Withholding Exchanging The Policy For Another Life Insurance Policy Taxation Of Death Benefits Terminal Illness Special Considerations For Corporations Taxes And The Value Of Your Policy Business Uses of the Policy Non-Resident Aliens and Other Persons Who are not Citizens of the United States Tax Changes Nationwide Life Insurance Company 38 Nationwide VLI Separate Account-4 38 Organization, Registration And Operation Addition, Deletion, Or Substitution Of Mutual Funds Voting Rights Legal Proceedings 40 Nationwide Life Insurance Company Nationwide Investment Services Corporation Financial Statements 44 Appendix A: Sub-Account Information 45 Appendix B: Definitions 60 In Summary: Policy Benefits Appendix B defines certain words and phrases we use in this prospectus. Death Benefit The primary benefit of your policy is life insurance coverage. While the policy is In Force, we will pay the Proceeds to your beneficiary when the Insured dies. Your Choice Of Death Benefit Options ü Option One is the greater of the Specified Amount or the minimum required Death Benefit under federal tax law. ü Option Two is the greater of the Specified Amount plus the Cash Value or the minimum required Death Benefit under federal tax law. ü Option Three is the greater of the Specified Amount plus accumulated Premium payments (less any partial surrenders) or the minimum required Death Benefit under federal tax law. For more information, see "Death Benefit Options," beginning on page 26. Your Or Your Beneficiary's Choice Of Policy Proceeds You or your beneficiary may choose to receive the Policy Proceeds in a lump sum, or there are a variety of options that will pay out over time.For more information, see "The Payout Options," beginning on page 29. Coverage Flexibility Subject to conditions, you may choose to: ü Change the Death Benefit option; ü Increase or decrease the Specified Amount; ü Change your beneficiaries; and ü Change who owns the policy. For more information, see: "Changes In The Death Benefit Options," beginning on page 27; "Reduction Of Specified Amount On A Partial Surrender," beginning on page 15; "The Beneficiary," beginning on page 15; and "Policy Owner Rights," beginning on page 14. Access To Cash Value Subject to conditions, you may choose to borrow against, or withdraw, the Cash Value of your policy: ü Take a policy loan of an amount no greater than 90% of the Sub-Account portfolios plus 100% of the Fixed Account plus 100% of the loan account. ü The minimum amount is $500. For more information, see "Loan Amount And Interest," beginning on page 30. ü Take a partial surrender of no less than $500.For more information, see "Partial Surrender," beginning on page 28. ü Surrender the policy at any time while the Insured is alive.The Cash Surrender Value will be the Cash Values of the Sub-Account portfolios and fixed account, less any policy loans.You may choose to receive the Cash Surrender Value in a lump sum, or you will have available the same payout options as if it constituted a Death Benefit.For more information, see "Full Surrender," beginning on page 27 and "The Payout Options" beginning on page 29. Premium Flexibility You will not be required to make your Premium payments according to a schedule.Within limits, you may vary the frequency and amount, and you might even be able to skip needing to make a Premium payment.For more information, see "Premium," beginning on page 19. Investment Options You may choose to allocate your Premiums after charges to the fixed or variable investment options: ü The fixed investment option will earn interest daily at an annual effective rate no less than the stated interest crediting rate on the Policy Data Page. For more information, see "The Fixed Investment Option," beginning on page 7. 1 ü The variable investment options constitute the limitedly available mutual funds, and we have divided Nationwide VLI Separate Account-4 into a number of Sub-Account portfolios, identified in the "Appendix A: Sub-Account Information" section, to account for your allocations.Your Investment Experience will depend on the market performance of the Sub-Account portfolios you have chosen. We have implemented procedures intended to reduce the potentially detrimental impact that disruptive trading has on Sub-Account Investment Experience.For more information, see "Sub-Account Portfolio Transfers," beginning on page 12 and "Modes To Make A Transfer," beginning on page 13.For more information, see "Appendix A: Sub-Account Information," beginning on page 45 and "Variable Investment Options," beginning on page 8. Transfers Between And Among Investment Options You may transfer between the fixed and variable investment options, subject to conditions.You may transfer among the Sub-Account portfolios of the variable investment option within limits.For more information, see "Sub-Account Portfolio Transfers," beginning on page 12.We also offer dollar cost averaging, an automated investment strategy that spreads out transfers over time to try to reduce the investment risks of market fluctuations.For more information, see "Dollar Cost Averaging," beginning on page 30. Taxes Unless you make a withdrawal, generally, you will not be taxed on any earnings.This is known as tax deferral.For more information, see "The Minimum Required Death Benefit," beginning on page 25.Also, your beneficiary generally will not have to account for the Death Benefit Proceeds as taxable income.For more information, see "Taxes," beginning on page 32. Assignment You may assign the policy as collateral for a loan or another obligation while the Insured is alive.For more information, see "To Assign," beginning on page 17. Examination Right For a limited time, you may cancel the policy, and you will receive a refund.For more information, see "To Cancel (Examination Right)," beginning on page 15. Riders You may purchase any of the available Riders.Availability will vary by state, and there may be an additional charge for the Additional (insurance) Protection Rider. ü Change Of Insured Rider (There is no charge for this Rider.) ü Additional (insurance) Protection Rider For more information, see "Riders," beginning on page 18. In Summary: Policy Risks Improper Use Variable universal life insurance is not suitable as an investment vehicle for short-term savings.It is designed for long-term financial planning.You will incur fees at the time of purchase that may more than offset any favorable Investment Experience.As this may be particularly true early on, you should not purchase the policy if you expect that you will need to access its Cash Value in the near future. Unfavorable Investment Return The variable investment options to which you have chosen to allocate Net Premium may not generate a sufficient return.There may not be a positive return, especially after the deductions for policy and Sub-Account portfolio charges.Investment Experience will impact the cash value, and poor Investment Experience (in conjunction with your flexibility to make changes to the policy and deviate from your chosen premium payment plan) could cause the Cash Value of your policy to decrease, resulting in a Lapse of insurance coverage sooner than might have been foreseen. Effect Of Partial Surrenders And Loans On Investment Returns Partial surrenders or policy loans may accelerate a Lapse because these amounts will no longer be available to generate any investment return.A partial surrender will reduce the amount of Cash Value allocated among the Sub-Account portfolios you have chosen, and to the fixed account, too, if there is not enough Cash Value in the Sub-Account portfolios.As 2 collateral for a policy loan, we will transfer an equal amount of Cash Value to the policy loan account, which will also reduce the Cash Value allocated between and among your chosen investment options.Thus, the remainder of your policy's Cash Value is all that would be available to generate an investment return sufficient to cover policy and Sub-Account portfolio charges and keep the policy In Force, at least until you repay the loan or make another Premium payment.There will always be a Grace Period, and the opportunity to reinstate insurance coverage.Under certain circumstances, however, the policy could terminate without value, and insurance coverage would cease. Reduction Of The Death Benefit A partial surrender or a policy loan would decrease the policy’s Death Benefit, depending on how the Death Benefit relates to the policy’s Cash Value. Adverse Tax Consequences Existing federal tax laws that benefit this policy may change at any time.These changes could alter the favorable federal income tax treatment the policy enjoys, such as the deferral of taxation on the gains in the policy's Cash Value and the exclusion from taxable income of the Proceeds we pay to the policy's Beneficiary.Partial and full surrenders from the policy may be subject to taxes.The income tax treatment of the surrender of Cash Value is different in the event the policy is treated as a modified endowment contract under the Code.Generally, tax treatment on modified endowment contracts will be less favorable when compared to having the policy treated as a life insurance contract.For example, distributions and loans from modified endowment contracts may currently be taxed as ordinary income not a return of investment.For more detailed information concerning the tax consequences of this policy please see the Taxes provision. For detailed information regarding tax treatment on modified endowment contracts, please see the Periodic Withdrawals, Non-Periodic Withdrawals and Loans section of the Taxes provision. Consult a qualified tax adviser on all tax matters involving your policy. Fixed Account Transfer Restrictions And Limitations You may transfer Cash Value to or from the fixed account so long as you make the request after the first year from the Policy Date.Then, we will honor a transfer request from the fixed account that is made within 30 days of the end of a calendar quarter, but not within 12 months of a previous request. We may also limit what percentage of Cash Value you will be permitted to transfer to or from the fixed account. Sub-Account Portfolio Risk Frequent trading among the Sub-Accounts may dilute the value of your Sub-Account units, cause the Sub-Account to incur higher transaction costs, and interfere with the Sub-Accounts' ability to pursue its stated investment objective.This disruption to the Sub-Account may result in lower Investment Experience and Cash Value.We have instituted procedures to minimize disruptive transfers.For more information, see “Sub-Account Portfolio Transfers," beginning on page 12 and "Modes To Make A Transfer," beginning on page 13.While we expect these procedures to reduce the adverse effect of disruptive transfers, we cannot assure you that we have eliminated these risks.A comprehensive discussion of the risks of the mutual funds held by each Sub-Account portfolio may be found in that mutual fund’s prospectus. You should read the mutual fund’s prospectus carefully before investing. In Summary: Variable Universal Life Insurance And The Policy Variable Universal Life Insurance, in general, may be important to you in two ways. ü It will provide economic protection to a beneficiary. ü It may build Cash Value. Why would you want to purchase this type of life insurance?How will you allocate the Net Premium among the variable investment options and the fixed investment options?Your reasons and decisions will affect the insurance and Cash Value aspects. While variable universal life insurance is designed primarily to provide life insurance protection, the Cash Value of a policy will be important to you in that it may impair (with poor investment results) or enhance (with favorable investment results) your ability to pay the costs of keeping the insurance In Force. Apart from the life insurance protection features, you will have an interest in maximizing the value of the policy as a financial asset. 3 It is similar to, but also different from, universal life insurance. ü You will pay Premiums for life insurance coverage on the Insured. ü The policy will provide for the accumulation of a Cash Surrender Value if you were to surrender it at any time while the Insured is alive. ü The Cash Surrender Value could be substantially lower than the Premiums you have paid. What makes the policy different from universal life insurance is your opportunity to allocate Premiums after charges to the Sub-Account portfolios you have chosen.Also, this policy’s cash value will vary depending on the market performance of the Sub-Account portfolios, and you will bear this risk. From the time we issue the policy through the Insured’s death, here is a basic overview.(Please read the remainder of this prospectus for the details.) ü At issue, the policy will require a minimum initial Premium payment. Among other considerations, this amount will be based on: the Insured’s age; the underwriting class; any substandard ratings; the Specified Amount; and the choice of a Rider. ü At the time of a Premium payment, we will deduct some charges.We call these charges transaction fees. ü You will then be able to allocate the Premium net of transaction fees, or Net Premium, between and among a fixed and the variable investment options. ü From the policy’s Cash Value, on a periodic basis, we will deduct other charges to help cover the mortality risks we assumed, and the sales and administrative costs.We call these charges periodic charges other than Sub-Account portfolio operating expenses. ü You may be able to vary the timing and amount of Premium payments. So long as there is enough Cash Surrender Value to cover the policy's periodic charges as they come due, the policy will remain In Force. ü After the first policy year, you may request to increase or decrease the policy’s Specified Amount. This flexibility will allow you to adjust the policy to meet your changing needs and circumstances, subject to: additional underwriting (for us to evaluate an increase of risk); confirmation that the policy’s tax status is not jeopardized; and confirmation that the minimum and maximum insurance amounts remain met. ü The policy will pay a Death Benefit to the beneficiary.You have a choice of one of three options. As your insurance needs change, you may be able to change Death Benefit options, rather than buying a new policy, or terminating this policy. ü Prior to the Insured’s death, you may withdraw all, or a portion (after the first policy year), of the policy’s Cash Surrender Value.Or you may borrow against the Cash Surrender Value. Withdrawals and loans are subject to restrictions, may reduce the Death Benefit and increase the likelihood of the policy lapsing.There also could be adverse tax consequences. 4 In Summary: Fee Tables The following tables describe the fees and expenses that you will pay when buying, owning and surrendering the policy.Fees in this table may be rounded to the hundredth decimal.The first table describes the fees and expenses that you will pay at the time that you buy the policy, surrender the policy or transfer Cash Value between investment options. For more information, see "Charges," beginning on page 20. Transaction Fees (Charge) Charge When Charge Is Deducted Amount (Deducted From Each Premium Payment) Premium Load (Charge) (1),(2) Upon Making A Premium Payment Maximum Guaranteed Charge 9.00% Of Premium Payments Partial Surrender Fee(3) Upon Partial Surrender Maximum Guaranteed Charge $25 Current Charge $0 The next table describes the fees and expenses that you will pay periodically during the time that you own the policy, not including Sub-Account portfolio operating expenses. Periodic Charges Other Than Sub-Account Portfolio Operating Expenses Charge When Charge Is Deducted Amount (Deducted From Each Premium Payment) Cost Of Insurance(4),(5) Representative - For An Issue Age 40, Non-tobacco, Tenth Policy Year, Specified Amount $250,000 Monthly Minimum Maximum Representative (6) $0.03 per month $83.33 per month $0.52 per month Per $1,000 Of Net Amount at Risk – Proportionately From Your Chosen Variable And Fixed Investment Options Mortality And Expense Risk Daily, Based on an Annual Effective Rate Maximum Guaranteed Currently(7) 0.75% of daily net assets 0.25% of daily net assets Proportionately From Your Chosen Variable Investment Options Policy Loan Interest (8) Annually (Accrues Daily) Maximum Guaranteed 3.75% Of The Policy Loan Balance Current Rates 3.70% Of The Policy Loan Balance On Balance of Policy Indebtedness 5 Periodic Charges Other Than Sub-Account Portfolio Operating Expenses Charge When Charge Is Deducted Amount (Deducted From Each Premium Payment) Administrative Monthly Maximum Guaranteed Currently $10 per month $5 per month Proportionately From Your Chosen Variable And Fixed Investment Options Additional (insurance) Protection Rider(9), (10), (11) Representative - For An Issue Age 40, Non-tobacco, Tenth Policy Year, Specified Amount $250,000 Monthly Minimum Maximum Representative(12) $0.01 per month $83.33 per month $0.20 per month Per $1,000 Of Additional Protection Proportionately From Your Chosen Variable And Fixed Investment Options The next item shows the minimum and maximum total operating expenses, as of December 31, 2007, charged by the Sub-Account portfolios that you may pay periodically during the time that you own the policy.More detail concerning each Sub-Account portfolio’s fees and expenses is contained in the prospectus for the mutual fund that corresponds to the each Sub-Account portfolio.Please contact us, at the telephone numbers or address on the cover page of this prospectus, for free copies of the prospectuses for the mutual funds available under the policy. Total Annual Sub-Account Portfolio Operating Expenses Total Annual Sub-Account Portfolio Operating Expenses Maximum Minimum (expenses that are deducted from the Sub-Account portfolio assets, including management fees, distribution (12b-1) fees, and other expenses) 1.89% 0.10% 6 (1) We deduct one charge upon purchase composed of a charge intended to partially recoup costs associated with the sale of the policy as well as Premium taxes. The actual amount a taxing authority assesses may not equal the Premium taxes charged.If the actual tax liability is more or less, we will not adjust the charge retroactively.We may profit from this charge. (2) The maximum guaranteed charge is reduced to 5.5% of Premium payment starting with the eighth policy year.Currently, the charges for policies vary according to the time of purchase, the amount of the Additional Protection Rider, and amount of annual Premium.For more information, see "Premium Load (Charge)" beginning on page 19. (3) The charge is the lesser of $25 or 2% of the dollar amount of a partial surrender amount. (4) The charge varies by: the Insured's age; underwriting class; the year from the Policy Date; and Specified Amount. (5) The cost of insurance rate will increase over time, but will never exceed the Maximum indicated in the table.Ask for a policy illustration or see the Policy Data Page for more information on your cost. (6) This amount may not be representative of your cost. (7)Currently, the Mortality and Expense Risk charge declines over time, as follows: Charge for policy years 1-4 Charge for policy years 5-15 Charge for policy years 16-20 Charge for policy years 21+ 0.25% of daily net assets 0.20% of daily net assets 0.10% of daily net assets 0.10% of daily net assets (8) We charge interest on the amount of an outstanding policy loan, at the rate of no more than 3.75% per annum, which accrues daily and becomes due and payable at the end of the year from the Policy Date or at the time you take an additional loan.Currently, for policies issued on or after September 9, 2002, we expect to charge an effective annual interest rate of 3.70% on the outstanding balance of your policy loan for the first fifteen policy years, 3.45% for policy years 16 through 30, and 3.00% thereafter. Currently, for policies issued prior to September 9, 2002, we expect to charge an effective annual interest rate of 3.40% on the outstanding balance of your policy loan for the first four policy years, 3.25% for policy years 5 through 20, and 3.10% thereafter.If left unpaid, we will add it to the loan account.As collateral or security for repayment, we transfer an equal amount of Cash Value to the policy loan account, on which interest accrues and is credited daily.The minimum guaranteed interest crediting rate is stated on your Policy Data Page. The effect of the crediting will be a net cost of a policy loan that is less than the loan amount interest charge. For more information, see "Policy Loans," beginning on page 30. (9) The charge varies by: the Insured's age; underwriting class; the year from the Policy Date; and Specified Amount. (10) Ask for a policy illustration, or see the Policy Data Page, for more information your cost. (11) The continuation of the rider is contingent on the policy being In Force. (12) This amount may not be representative of your cost. Policy Investment Options You may choose to allocate all or a portion of your Net Premium to any Sub-Account.When this actually happens depends on the right to examine law of the state in which you live.You may also choose to allocate all or a portion of your Net Premium to the fixed investment option, and we will allocate it when we receive it. Based on the right to examine law, some states require that we refund the initial Premium if you exercise your right to cancel the policy.Others require that we return the cash value.If yours is a state that requires us to refund the initial Premium, we will hold the initial Net Premium in the available money market Sub-Account until the free-look period expires.Once your examination right ends, we will transfer the variable account Cash Value to your Sub-Account allocations in effect when at the time of the transfer.If yours is a state that requires us to refund the Cash Value, we will allocate the Net Premiums to the Sub-Account choices in effect at the time of the transfer.After your right to cancel the policy expires, all Premium payments will be allocated to the Sub-Account choices in effect when we received the Premium payment. The Fixed Investment Option The Premium you allocate to the fixed investment option is held in the fixed account, which is part of our general account. The general account contains all of our assets other than those in the separate accounts.These assets are subject to our general liabilities from business operations.The general account is used to support our insurance and annuity obligations.Any amounts in excess of the separate account liabilities are deposited into our general account.We bear the full investment risk for all amounts allocated to the fixed account. We guarantee that the amounts you allocate to the fixed investment option will be credited interest daily at a net effective annual interest rate of at least no less than the stated interest crediting rate on the Policy Data Page.We will credit any 7 interest in excess of the guaranteed interest crediting rate at our sole discretion.You assume the risk that the interest we credit to the amounts you allocate to the fixed investment option may not exceed the minimum guarantee of the guaranteed interest crediting rate for any given year. The amounts you allocate to the fixed investment option will not share in the investment performance of our general account.Rather, the investment income you earn on your allocations will be based on varying rates we set.Currently, the rates are set at the beginning of each calendar quarter and will be effective for at least three months. The general account is not subject to the same laws as the separate account, and the SEC has not reviewed the disclosures in this prospectus relating to the fixed account.However, information about the fixed account is subject to federal securities laws relating to the accuracy and completeness of statements made by prospectus disclosure. Variable Investment Options The separate account invests in shares of the available Sub-Account portfolios.Each Sub-Account portfolio invests in a mutual fund that is registered with the SEC.This registration does not involve supervision of the management or investment practices or policies of the portfolios or mutual funds by the SEC. We may offer additional underlying mutual funds, or a different set of underlying mutual funds, through specific distribution arrangements.Examples of these arrangements include, but are not limited to, distribution through broker-dealer firms or financial institutions.These distribution arrangements may be exclusive or non-exclusive. Underlying mutual funds in the variable account are NOT publicly traded mutual funds.They are only available as investment options in variable life insurance policies or variable annuity contracts issued by life insurance companies, or in some cases, through participation in certain qualified pension or retirement plans. The investment advisers of the underlying mutual funds may manage publicly traded mutual funds with similar names and investment objectives.However, the underlying mutual funds are NOT directly related to any publicly traded mutual fund.Policy owners should not compare the performance of a publicly traded fund with the performance of underlying mutual funds participating in the separate account.The performance of the underlying mutual funds could differ substantially from that of any publicly traded funds. The particular underlying mutual funds available under the policy may change from time to time.Specifically, underlying mutual funds or underlying mutual fund share classes that are currently available may be removed or closed off to future investment.New underlying mutual funds or new share classes of currently available underlying mutual funds may be added.Policy owners will receive notice of any such changes that affect their contract.Additionally, not all of the underlying mutual funds are available in every state. In the future, additional underlying mutual funds managed by certain financial institutions, brokerage firms or their affiliates may be added to the separate account.These additional underlying mutual funds may be offered exclusively to purchasing customers of the particular financial institution or brokerage firm, or through other exclusive distribution arrangements.Each Sub-Account portfolio’s assets are held separately from the assets of the other Sub-Account portfolios, and each Sub-Account portfolio has investment objectives and policies that are different from those of the other Sub-Account portfolios.Thus, each Sub-Account portfolio operates as a separate investment fund, and the income or losses of one Sub-Account portfolio generally have no effect on the investment performance of any other Sub-Account portfolio.The "Appendix A: Sub-Account Information" section identifies the available mutual funds, by name, investment type and adviser, and includes expense information for each. The Sub-Accounts available through this policy are listed below.For more information about the mutual funds, please refer to "Appendix A: Sub-Account Information" and/or the applicable mutual fund's prospectus. AIM Variable Insurance Funds · AIM V.I. Capital Development Fund: Series I Shares · AIM V.I. International Growth Fund: Series I Shares AllianceBernstein Variable Products Series Fund, Inc. · AllianceBernstein Growth and Income Portfolio: Class A · AllianceBernstein International Value Portfolio: Class A · AllianceBernstein Small/Mid Cap Value Portfolio: Class A American Century Variable Portfolios, Inc. · American Century VP Mid Cap Value Fund: Class I · American Century VP Value Fund: Class I* · American Century VP Vista Fund: Class I American Funds Insurance Series · Asset Allocation Fund: Class 2 · Bond Fund: Class 2 · Global Small Capitalization Fund: Class 2 · Growth Fund: Class 2 BlackRock · BlackRock Large Cap Core V.I. Fund: Class II Davis Variable Account Fund, Inc. · Davis Value Portfolio DWS Investments VIT Funds · DWS Small Cap Index VIP: Class A DWS Variable Series II · Dreman High Return Equity VIP: Class B · Dreman Small Mid Cap Value VIP: Class B 8 Dreyfus · Dreyfus Investment Portfolios - Small Cap Stock Index Portfolio: Service Shares · Dreyfus Stock Index Fund, Inc.: Initial Shares · Dreyfus Variable Investment Fund – Appreciation Portfolio: Initial Shares · Dreyfus Variable Investment Fund – International Value Portfolio: Initial Shares Federated Insurance Series · Federated Quality Bond Fund II: Primary Shares Fidelity Variable Insurance Products Fund · VIP Contrafund® Portfolio: Service Class · VIP Equity-Income Portfolio: Service Class* · VIP Freedom 2010 Portfolio: Service Class · VIP Freedom 2015 Portfolio: Service Class · VIP Freedom 2020 Portfolio: Service Class · VIP Freedom 2025 Portfolio: Service Class · VIP Freedom 2030 Portfolio: Service Class · VIP Growth & Income Portfolio: Service Class* · VIP Growth Portfolio: Service Class · VIP Index 500 Portfolio: Initial Class · VIP Investment Grade Bond Portfolio: Service Class* · VIP Mid Cap Portfolio: Service Class Franklin Templeton Variable Insurance Products Trust · Franklin Small Cap Value Securities Fund: Class 2 · Mutual Discovery Securities Fund: Class 2 · Templeton Global Income Securities Fund: Class 2 Janus Aspen Series · Balanced Portfolio: Service Shares · Forty Portfolio: Service Shares · Global Technology Portfolio: Service Shares · International Growth Portfolio: Service Shares Legg Mason Partners Variable Portfolios I, Inc. · Legg Mason Partners Variable Small Cap Growth Portfolio: Class I Lincoln Variable Insurance Products Trust · Baron Growth Opportunities Fund: Service Class Lord Abbett Series Fund, Inc. · Mid-Cap Value Portfolio: Class VC MFS Variable Insurance Trust · MFS Value Series: Service Class · Research International Series: Service Class Nationwide Variable Insurance Trust (“NVIT”) · Federated NVIT High Income Bond Fund: Class I* · Gartmore NVIT Emerging Markets Fund: Class I · Gartmore NVIT International Equity Fund: Class I (formerly,Gartmore NVIT International Growth Fund: Class I) · Gartmore NVIT Worldwide Leaders Fund: Class I · NVIT Government Bond Fund: Class I (formerly, Nationwide NVIT Government Bond Fund: Class I) · NVIT International Index Fund: Class II · NVIT Investor Destinations Funds: ClassII (formerly, Nationwide NVIT Investor Destinations Funds: ClassII) Ø NVITInvestor Destinations Conservative Fund: Class II (formerly, Nationwide NVIT Investor Destinations Conservative Fund: Class II) Ø NVIT Investor Destinations Moderately Conservative Fund: Class II (formerly, Nationwide NVIT Investor Destinations Moderately Conservative Fund: Class II) Ø NVITInvestor Destinations Moderate Fund: Class II (formerly, Nationwide NVIT Investor Destinations ModerateFund: Class II) Ø NVITInvestor Destinations Moderately Aggressive Fund: Class II (formerly, Nationwide NVIT Investor Destinations Moderately Aggressive Fund: Class II) Ø NVITInvestor Destinations Aggressive Fund: Class II (formerly, Nationwide NVIT Investor Destinations Aggressive Fund: Class II) · NVIT Mid Cap Index Fund: Class I · NVIT Money Market Fund: Class V (formerly, Nationwide NVIT Money Market Fund: Class V) · NVIT Multi-Manager Large Cap Growth Fund: Class I · NVIT Multi-Manager Mid Cap Growth Fund: Class I · NVIT Multi-Manager Mid Cap Value Fund: Class I · NVIT Multi-Manager Small Cap Growth Fund: Class I (formerly, Nationwide Multi-Manager NVIT Small Cap Growth Fund: Class I) · NVIT Multi-Manager Small Cap Value Fund: Class I (formerly, Nationwide Multi-Manager NVIT Small Cap Value Fund: Class I) · NVIT Multi-Manager Small Company Fund: Class I (formerly, Nationwide Multi-Manager NVIT Small Company Fund: Class I) · NVIT Nationwide Fund: Class I · NVIT Short Term Bond Fund: Class I · Van Kampen NVIT Multi Sector Bond Fund: Class I* Neuberger Berman Advisers Management Trust · AMT Partners Portfolio: I Class · AMT Regency Portfolio: I Class Oppenheimer Variable Account Funds · Oppenheimer Capital Appreciation Fund/VA: Non-Service Shares · Oppenheimer Global Securities Fund/VA: Non-Service Shares · Oppenheimer Strategic Bond Fund/VA: Non-Service Shares PIMCO Variable Insurance Trust · All Asset Portfolio: Administrative Class · Foreign Bond Portfolio (unhedged): Administrative Class · Low Duration Portfolio: Administrative Class · Real Return Portfolio: Administrative Class · Total Return Portfolio: Administrative Class Pioneer Variable Contracts Trust · Pioneer Emerging Markets VCT Portfolio: Class I Shares · Pioneer High Yield VCT Portfolio: Class I Shares* Putnam Variable Trust · Putnam VT OTC & Emerging Growth Fund: Class IB · Putnam VT Small Cap Value Fund: Class IB Royce Capital Fund · Royce Micro-Cap Portfolio: Investment Class · Royce Small-Cap Portfolio: Investment Class T. Rowe Price Equity Series, Inc. · T. Rowe Price Blue Chip Growth Portfolio: Class II · T. Rowe Price Equity Income Portfolio: Class II · T. Rowe Price Health Sciences Portfolio: Class II · T. Rowe Price New America Growth Portfolio · T. Rowe Price Personal Strategy Balanced Portfolio Van Eck Worldwide Insurance Trust · Worldwide Hard Assets Fund: Initial Class Van Kampen The Universal Institutional Funds, Inc. · Capital Growth Portfolio: Class I (formerly, Equity Growth Portfolio: Class I) · Emerging Markets Debt Portfolio: Class I · Global Real Estate Portfolio: Class II · Mid Cap Growth Portfolio: Class I · U.S. Mid Cap Value: Class I 9 Vanguard Variable Insurance Fund · Balanced Portfolio · Diversified Value Portfolio · International Portfolio · Mid-Cap Index Portfolio · Short-Term Investment-Grade Portfolio W&R Target Funds, Inc. · Asset Strategy Portfolio* · Growth Portfolio · Real Estate Securities Portfolio · Science and Technology Portfolio Wells Fargo Advantage Variable Trust · Wells Fargo Advantage VT Discovery Fund · Wells Fargo Advantage VT Small Cap Growth Fund The following sub-account is only available in policies issued before December 31, 2008: AIM Variable Insurance Funds · AIM V.I. Basic Value Fund: Series I Shares The following sub-accounts are only available in policies issued before December 31, 2007: American Century Variable Portfolios, Inc. · American Century VP Ultra Fund: Class I Fidelity Variable Insurance Products Fund · VIP Overseas Portfolio: Service Class Franklin Templeton Variable Insurance Products Trust · Templeton Foreign Securities Fund: Class 2 Nationwide Variable Insurance Trust · NVIT Health Sciences Fund: Class I (formerly, Nationwide NVIT Global Health Sciences Fund: Class I) · NVIT Technology and Communications Fund: Class I (formerly, Nationwide NVIT Global Technology and Communications Fund: Class I Van Kampen The Universal Institutional Funds, Inc. · U.S. Real Estate Portfolio: Class I The following sub-account is only available in policies issued before May 1, 2006: Goldman Sachs Variable Insurance Trust · Goldman Sachs VIT Mid Cap Value Fund: Institutional Shares The following sub-accounts are only available in policies issued before May 1, 2005: American Century Variable Portfolios, Inc. · American Century VP International Fund: Class I Dreyfus · Dreyfus Investment Portfolios - MidCap Stock Portfolio: Initial Shares J.P. Morgan Insurance Trust · JPMorgan Insurance Trust Diversified Mid Cap Growth Portfolio Class 1 Neuberger Berman Advisers Management Trust · AMT Small Cap Growth Portfolio: S Class (formerly, AMT Fasciano Portfolio: S Class) The following sub-accounts are only available in policies issued before May 1, 2004: Calvert Variable Series, Inc. · CVS Social Equity Portfolio Nationwide Variable Insurance Trust · Gartmore NVIT Global Utilities Fund: Class I · NVIT Global Financial Services Fund: Class I (formerly, Nationwide NVIT Global Financial Services Fund: Class I) Neuberger Berman Advisers Management Trust · AMT Mid-Cap Growth Portfolio: I Class Oppenheimer Variable Account Funds · Oppenheimer Main Street Fund®/VA: Non-Service Shares T. Rowe Price Equity Series, Inc. · T. Rowe Price Mid-Cap Growth Portfolio: Class II The following sub-accounts are only available in policies issued before February 1, 2003: American Century Variable Portfolios, Inc. · American Century VP Income & Growth Fund: Class I Dreyfus · Dreyfus Socially Responsible Growth Fund, Inc.: Initial Shares Fidelity Variable Insurance Products Fund · VIP High Income Portfolio: Service Class* · VIP Value Strategies Portfolio: Service Class Nationwide Variable Insurance Trust · JPMorgan NVIT Balanced Fund: Class I · NVIT Growth Fund: Class I (formerly, Nationwide NVIT Growth Fund: Class I) · NVIT Mid Cap Growth Fund: Class I (formerly, Nationwide NVIT Mid Cap Growth Fund: Class I) · NVIT Nationwide Leaders Fund: Class I · NVIT U.S. Growth Leaders Fund: Class I (formerly, Nationwide NVIT U.S. Growth Leaders Fund: Class I) · Van Kampen NVIT Comstock Value Fund: Class I* Neuberger Berman Advisers Management Trust · AMT Guardian Portfolio: I Class Oppenheimer Variable Account Funds · Oppenheimer MidCap Fund/VA: Non-Service Shares Wells Fargo Advantage Variable Trust · Wells Fargo Advantage VT Opportunity Fund The following sub-accounts are only available in policies issued before May 1, 2002: Fidelity Variable Insurance Products Fund · VIP Growth Opportunities Portfolio: Service Class Van Eck Worldwide Insurance Trust · Worldwide Emerging Markets Fund: Initial Class The following sub-account is only available in policies issued before May 1, 2000: Credit Suisse Trust · Large Cap Value Portfolio The following sub-accounts are only available in policies issued before September 27, 1999: Credit Suisse Trust · Global Small Cap Portfolio · International Focus Portfolio The following sub-account is no longer available to receive transfers or new Premium payments effective May 1, 2006: J.P. Morgan Insurance Trust · JPMorgan Insurance Trust Diversified Mid Cap Value Portfolio Class 1 The following sub-account is no longer available to receive transfers or new Premium payments effective October 21, 2002: Nationwide Variable Insurance Trust · NVIT Money Market Fund: Class I (formerly, Nationwide NVIT Money Market Fund: Class I) *These underlying mutual funds may invest in lower quality debt securities commonly referred to as junk bonds. 10 Allocation Of Net Premium And Cash Value We allocate your Premium payments to Sub-Accounts or the fixed account per your instructions.You must specify your Premium payments in whole percentages and any allocation you make must be at least 1%.The sum of allocations must equal 100%. Valuation of Accumulation Units We will price Sub-Account Units on any day the New York Stock Exchange (NYSE) is open for business, unless we are closed.We will price Accumulation Units on any day that the NYSE is open for business.Any transaction that you submit on a day when the NYSE is closed will not be effective until the next day that the NYSE is open for business.Accordingly, we will not price Accumulation Units on these recognized holidays: · New Year's Day · Martin Luther King, Jr. Day · Presidents’ Day · Good Friday · Memorial Day · Independence Day · Labor Day · Thanksgiving · Christmas In addition, we will not price Sub-Account Units if: · trading on the New York Stock Exchange is restricted; · an emergency exists making disposal or valuation of securities held in the separate account impracticable; or · the SEC, by order, permits a suspension or postponement for the protection of security holders. SEC rules and regulations govern when the conditions described above exist.Any transaction you try to effect when we are closed will not happen until the next day we and the NYSE are both open for business. How Sub-Account Investment Experience is Determined Though the number of Sub-Account Units will not change as a result of Investment Experience, changes in the net investment factor, as described below, may cause the value of a Sub-Account Unit to increase or decrease from Valuation Period to Valuation Period.Changes in the net investment factor may not be directly proportional to changes in the Net Asset Value of the mutual fund shares, because of the deduction for mortality and expense risk charge, and any charge or credit for tax reserves. We determine the change in Sub-Account values at the end of a Valuation Period.The Sub-Account Unit value for a Valuation Period is determined by multiplying the Sub-Account Unit value as of the prior Valuation Period by the net investment factor for the Sub-Account for the current Valuation Period. We determine the net investment factor for any Valuation Period by dividing (a) by (b) and then subtracting (c) where: (a) is the sum of: · the Net Asset Value per share of the mutual fund held in the Sub-Account as of the end of the current Valuation Period; and · the per share amount of any dividend or income distributions made by the mutual fund (if the date of the dividend or income distribution occurs during the current Valuation Period); plus or minus · a per share charge or credit for any taxes reserved for as a result of the Sub-Account's investment operations if changes to the law result in a modification to the tax treatment of the separate account; and (b) is the Net Asset Value per share of the mutual fund determined as of the end of the immediately preceding Valuation Period after taxes or tax credits; and (c) is a charge for Mortality and Expense Risk. 11 Cash Value The policy has a Cash Value.There is no guaranteed Cash Value.The Cash Value will vary depending on where you allocate your Net Premium.Amounts allocated to the fixed account and policy loan account vary based on the daily crediting of interest to those accounts.Amounts allocated to the Sub-Account portfolios vary daily based on the Investment Experience of the Sub-Account portfolios.It will also vary because we deduct the policy's periodic charges from the cash value.So, if the policy's cash value is part of the Death Benefit option you have chosen, then your Death Benefit will fluctuate. We compute the Cash Value of your policy by adding the Sub-Account portfolio Unit values to the money you have allocated to the fixed investment option and adding the amount in the policy loan account. We will determine the value of the assets in the separate account at the end of each Valuation Period.We will determine the Cash Value at least monthly. To determine the number of Sub-Account Units credited to each Sub-Account, we divide the net amount you allocate to the Sub-Account by the Sub-Account Unit value for the Sub-Account (using the next Valuation Period following when we receive the Premium). If you surrender part or all of the policy, we will deduct a number of Sub-Account Units from the separate account and an amount from the fixed account that corresponds to the surrendered amount.Thus, your policy’s Cash Value will be reduced by the surrendered amount.If we assess a partial surrender charge, we will subtract the charge from the proceeds before delivering the net amount to you. Similarly, when we assess charges or deductions, a number of Sub-Account Units from the separate account and an amount from the fixed account that corresponds with the charge or deduction will be deducted from the policy’s Cash Value.Unless you direct otherwise, we make these deductions in the same proportion that your interests in the separate account and the fixed account bear to the policy’s total Cash Value. The Cash Value in the fixed account and the policy loan account is credited with interest daily at the guaranteed minimum annual effective rate stated on the Policy Data Page.We may decide to credit interest in excess of the guaranteed minimum annual effective rate.For the fixed account, we will guarantee the current rate in effect through the end of the calendar quarter. Upon request, we will inform you of the current applicable rates for each account.For more information, see "The Fixed Investment Option," beginning on page 7 and "Loan Amount And Interest," beginning on page 30. On any date during the policy year, the Cash Value equals the Cash Value on the preceding Valuation Period, plus any Net Premium applied since the previous Valuation Period, minus any policy charges, plus or minus any investment results, and minus any partial surrenders. Transfers Among and Between Policy Investment Options Sub-Account Portfolio Transfers We will determine the amount you have available for transfers among the Sub-Account portfolios in Units based on the Net Asset Value (NAV) per share of the mutual fund in which a Sub-Account portfolio invests.The mutual fund will determine its NAV once daily as of the close of the regular business session of the New York Stock Exchange (usually 4:00 p.m. Eastern time).A Unit will not equal the NAV of the mutual fund in which the Sub-Account portfolio invests, however, because the Unit value will reflect the deduction for any transaction fees and periodic charges.For more information, see "In Summary: Fee Tables," beginning on page 5, and "How Sub-Account Investment Experience Is Determined," beginning on page 11. Disruptive trading practices, which hamper the orderly pursuit of stated investment objectives by underlying mutual fund managers, may adversely affect the performance of the Sub-Accounts.Prior to the policy’s Maturity Date, you may transfer among the available Sub-Account portfolios; however, in instances of disruptive trading that we may determine, or may have already determined to be harmful to policy Owners, we will, through the use of appropriate means available to us, attempt to curtail or limit the disruptive trading.We cannot guarantee that our attempts to deter active trading strategies will be successful.If active trading strategies are not successfully deterred by our actions, the performance of Sub-Accounts that are actively traded will be adversely impacted.Policy owners remaining in the affected Sub-Account will bear any resulting increased costs.If your trading activities, or those of a third party acting on your behalf, constitute disruptive trading, we will not limit your ability to initiate the trades as provided in your policy; however, we may limit your means for making a transfer or take other action we deem necessary to protect the interests of those investing in the affected Sub-Accounts.If you intend to use an active trading strategy, you should consult your registered representative and request information on our other policy that offers Sub-Accounts that are designed specifically to support active trading. We may add new underlying mutual funds, or new share classes of currently available underlying mutual funds, that assess short-term trading fees.In the case of new share class additions, your subsequent allocations may be limited to that new 12 share class.Short-term trading fees are a charge assessed by an underlying mutual fund when you transfer out of a Sub-Account before the end of a stated period.These fees will only apply to Sub-Accounts corresponding to underlying mutual funds that impose such a charge.The underlying mutual fund intends short-term trading fees to compensate the fund and its shareholders for the negative impact on fund performance that may result from disruptive trading practices, including frequent trading and short-term trading (market timing) strategies.The fees are not intended to adversely impact policy owners not engaged in such strategies.The separate account will collect the short-term trading fees at the time of the transfer by reducing the policy owner’s Sub-Account value.We will remit all such fees to the underlying mutual fund.In the event a restriction we impose results in a transfer request being rejected, we will notify you that your transfer request has been rejected.If a short-term trading fee is assessed on your transfer, we will provide you a confirmation of the amount of the fee assessed. Underlying Mutual Fund Restrictions and Prohibitions.Pursuant to regulations adopted by the SEC, we are required to enter into written agreements with the underlying mutual funds which allow the underlying mutual funds to: (1) request the taxpayer identification number, international taxpayer identification number, or other government issued identifier of any of our policy owners; (2) request the amounts and dates of any purchase, redemption, transfer or exchange request (“transaction information”); and (3) instruct us to restrict or prohibit further purchases or exchanges by policy owners that violate policies established by the underlying mutual fund (whose policies may be more restrictive than our policies). We are required to provide such transaction information to the underlying mutual funds upon their request.In addition, we are required to restrict or prohibit further purchases or exchange requests upon instruction from the underlying mutual fund.We and any affected policy owner may not have advance notice of such instructions from an underlying mutual fund to restrict or prohibit further purchases or exchange requests.If an underlying mutual fund refuses to accept a purchase or exchange request submitted by us, we will keep any affected policy owner in their current underlying mutual fund allocation. Fixed Account Transfers Prior to the policy’s Maturity Date, you may also make transfers involving the fixed account.These transfers will be in dollars, and we reserve the right to limit their timing and amount, including that you may not make more than one transfer every 12 months.However, during the first 24 months following the initial Policy Date you may irrevocably elect to transfer all of the Cash Value to the fixed account.For more information, see "To Irrevocably Transfer Cash Value Or Exchange The Policy" on page 16. On transfers to the fixed account, we may not permit you to transfer over 20% of the Cash Value allocated to the Sub-Account portfolios as of the close of business of the prior Valuation Period.We reserve the right to refuse any transfer to the fixed account if the fixed account’s Cash Value comprises more than 30% of the policy’s Cash Value. You may not request a transfer to the fixed account before the end of the first year from the Policy Date. On transfers from the fixed account, we may permit you transfers of no more than 20% of the Cash Value of the fixed account as of the end of the previous policy year (subject to state restrictions).Any transfers you make from the fixed account must be within 45 days of the end of a interest rate guaranteed period.An interest rate guaranteed period is the time that a stated interest rate is guaranteed to remain in effect.Currently, interest crediting rates are reset at the beginning of each calendar quarter. Modes To Make A Transfer You can submit transfer requests in writing to our Home Office via first class U.S. mail.Our contact information is on the first page of this prospectus.When we have received your transfer request we will process it at the end of the current Valuation Period.This is when the Accumulation Unit value will be next determined.We may also allow you to use other methods of communication, subject to limitations. Our contact information is on the cover page of this prospectus. With respect to any telephonic or electronic mode of communication, including the Internet, we monitor transfer activity for potentially harmful investment practices.For policies owned by a natural person, you are limited to 20 "transfer events" per calendar year.If you initiate transfer events within a lesser time interval at a pace that is equivalent to 20 within a year, you may be required to submit all subsequent transfers via U.S. mail.To calculate transfer events, at the end of each Valuation Period, we will group together all of your transfer requests for the day.We will count this grouping as a "transfer event," regardless of the number of Sub-Accounts involved.Once 20 transfer events or the equivalent occur, you may continue to make transfers, but only by sending your written request to us at our Home Office via first class U.S. mail until the end of the year.Then, we begin to count transfer events over again. For policies owned by a corporation or another entity, we monitor transfer activity for potentially harmful investment practices, however, we do not systematically monitor the transfer instructions of individual persons.Our procedures include 13 the review of aggregate entity-level transfers, not individual transfer instructions.It is our intention to protect the interests of all contract owners; it is possible, however, for some harmful trading to go on undetected by us.For example, in some instances, an entity may make transfers based on the instruction of multiple parties such as employees, partners, or other affiliated persons based on those persons participation in entity sponsored programs.We do not systematically monitor the transfer instructions of these individual persons.We monitor aggregate trades among the Sub-Accounts for frequency, pattern, and size.If two or more transfer events are submitted in a 30 day period, we may impose conditions on your ability to submit trades. These restrictions include revoking your privilege to make trades by any means other than written communication submitted via U.S. mail for a twelve-month period. We have the right to restrict transfer requests, or take any other action we deem necessary, in order to protect policy owners and beneficiaries from the negative investment results that may result from harmful investment practices employed by some policy owners (or third parties acting on their behalf).In particular, we may restrict trading strategies designed to avoid or take advantage of our monitoring procedures and other measures aimed at curbing harmful trading practices. Some investment advisers/representatives manage the assets of multiple Nationwide policies pursuant to trading authority granted or conveyed by multiple policy owners.We generally will require multi-policy advisers to submit all transfer requests via U.S. mail. We will employ reasonable procedures to confirm that instructions are genuine, especially with respect to communication via the Internet or telephone, including: · requiring forms of personal identification before acting upon instructions; · providing you with written confirmation of completed transactions; and/or · recording telephone instructions. If we follow these procedures, we will not be liable for any loss, damage, cost or expense from complying with what we reasonably believe to be genuine instructions.Rather, you will bear the risk of loss. Any computer system or telephone, whether it is yours, your service provider’s, your representative’s, or ours, can experience slowdowns or outages for a variety of reasons.These slowdowns or outages may delay or prevent our ability to process your request.Although we have taken precautions to help our system handle heavy usage, we cannot promise complete reliability under all circumstances.If you are experiencing problems, you should make your request in writing. The Policy The policy is a legal contract between you and us(any change to which we would want to make must be in writing, signed by our president and secretary, and attached to or endorsed on the policy).You may exercise all policy rights and options while the Insured is alive.You may also change the policy, but only in accordance with its terms. Generally, the policy is available for an Insured between the ages of 18-79 (although these ages may vary in your state).It is nonparticipating, meaning we will not be contributing any operating profits or surplus earnings toward the Proceeds from the policy.The policy will comprise and be evidenced by: a written contract; any Riders; any endorsements; and the application, including any supplemental application.The benefits described in the policy and this prospectus, including any optional riders or modifications in coverage, may be subject to our underwriting and approval.We will consider the statements you make in the application as representations.We will rely on them as being true and complete.However, we will not void the policy or deny a claim unless a statement is a material misrepresentation. To the extent permitted by law, policy benefits are not subject to any legal process on the part of a third-party for the payment of any claim, and no right or benefit will be subject to the claims of creditors (except as may be provided by assignment). In order to comply with the USA Patriot Act and rules promulgated thereunder, Nationwide has implemented procedures designed to prevent policies described in this prospectus from being used to facilitate money laundering or the financing of terrorist activities. Policy Owner Rights The policy belongs to the owner named in the application, or the person to whom the policy or any ownership rights in the policy have been validly assigned.You may also name a contingent policy owner.While the Insured is alive, the owner may exercise all policy rights and options. To the extent permitted by law, policy benefits are not subject to any legal process for the payment of any claim, and no right or benefit will be subject to claims of creditors (except as may be provided by assignment). 14 The Insured is the person named in the application.You may change the Insured by submitting a change request to us in writing.If approved by us, the change will become effective when it was signed, rather than the date we received it.The policy charges after the change will be based upon the new Insured’s characteristics.For more information, see "Change Of Insured Rider" on page 18. The Beneficiary The beneficiary, or beneficiaries, is first in line to receive the Death Benefit Proceeds from the policy.You name the beneficiary in the application for the policy.You may name more than one beneficiary.The policy permits you to designate primary and contingent beneficiaries. If a primary beneficiary dies before the Insured, that beneficiary's interest will be paid to any surviving beneficiary. We will pay multiple primary beneficiaries in equal shares, unless you provide for another distribution. You may name a contingent beneficiary, or beneficiaries, in the application for the policy.The contingent beneficiary will become the primary beneficiary if all primary beneficiaries die before the Insured, and before any Proceeds become payable.You may name more than one contingent beneficiary.We will also pay multiple contingent beneficiaries in equal shares, unless you provide for another distribution. You may also change or add beneficiaries or contingent beneficiaries while the Insured is living.Any change must be in writing and satisfactory to us.We must receive the change at our Home Office, and we may require that you send us your policy for endorsement to the address on the cover page of this prospectus before we record the change.Once we record the change, the change will be effective as of the date it was signed rather than the date we received it.The change will not affect any payment we made or action we took before we recorded the change. To Purchase To purchase the policy, you must submit to us a completed application and an initial Premium payment. We must receive evidence of insurability that satisfies our underwriting standards (this may require a medical evidence) before we will issue a policy.We can provide you with the details of our underwriting standards.We reserve the right to reject any application for any reason permitted by law.Additionally, we reserve the right to modify our underwriting standards on a prospective basis for newly issued policies at any time.Specifically, if we have previously issued you policies with an aggregate scheduled annual premium(s) that exceed $15 million, we reserve the right to refuse to issue an additional policy to you.We reserve the right to modify the minimum Specified Amount on a prospective basis for newly issued policies at any time. The minimum initial Specified Amount in most states is $50,000. Coverage We will issue the policy only if the underwriting process has been completed, we have approved the application and the proposed Insured is alive and in the same condition of health as described in the application.However, full insurance coverage will take effect only after you have paid the minimum initial Premium.We begin to deduct monthly charges from your policy Cash Value on the Policy Date. Coverage Effective Date Insurance coverage begins and is In Force on the later of (i) the Policy Date shown on the Policy Data Page and (ii) the date the initial Premium is paid.It will end when the policy Lapses, or when we pay all the Proceeds from the policy.We may provide temporary insurance coverage before full insurance coverage takes effect, subject to our underwriting standards and the policy conditions. To Cancel (Examination Right) You may cancel your policy during the free look period.The free look period expires on the latest of: (i) 10 days after you receive the policy (or longer if required by state law); (ii) 45 days after you sign the application for this policy; or (iii) 10 days after we deliver to you a “Notice of Withdrawal Right.”
